SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Defendant-appellant Barbara Renor Jasper appeals her conviction for embezzlement, in violation of 18 U.S.C. § 657. Jasper argues (1) that the evidence is insufficient to sustain her conviction, (2) that the district court (Leisure, J.) erred in instructing the jury on various elements of the offense, (3) that the district court erred in quashing Jasper’s trial subpoenas, (4) that the government committed prose-cutorial misconduct by mentioning discovery disputes in front of the jury, and (5) that the district court erred in enhancing her sentence on the grounds that the offense involved more than minimal planning and abuse of trust.
Our Circuit has recently certified to the Supreme Court several questions related to Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). *782We will defer consideration of Jasper’s sentencing challenge pending resolution of our request for certification. Once that is resolved, we will set a timetable for further briefing, should such briefing be appropriate. All of Jasper’s other arguments are unavailing, and we reject them for substantially the same reasons expressed by the district court.
We have considered all of Jasper’s arguments and, with the exception of Jasper’s sentencing challenge, find them to be without merit. The judgment of the district court is therefore AFFIRMED with respect to all non-sentencing issues.